COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Katrina Marie Weibel v. Nicholas Jay Streeby

Appellate case number:      XX-XXXXXXX-CV

Trial court case number:    16-1394-F425

Trial court:                425th District Court of Williamson County

        Appellant, Katrina Marie Weibel, has filed a notice of appeal of the trial court’s
order in a suit affecting the parent-child relationship in trial court case number
16-1394-F425. Appellant has filed, in this Court, documents reflecting that she has
requested the official court reporter to prepare and file reporter’s records of the following
in this appeal:
       1. Case 16-1246-F425, Protective Order Hearing, 5/2/16;
       2. Case 16-1102-F425, Name Change Final Hearing, 5/3/16; and
       3. Case 16-2899-F425, Protective Order Dismissal Hearing, 5/4/18.
No court reporter has responded, in this Court, to appellant’s request, and no such
reporter’s records have been filed in this proceeding.
       We abate the appeal and remand the case to the trial court. The trial court is
directed to conduct a hearing to:
          1) determine whether any of the above-listed hearings were stenographically or
             otherwise recorded and whether the court reporter is able to prepare, certify,
             and file a transcription of any testimony, argument, or other proceedings;
          2) determine whether appellant timely requested a reporter’s record of any such
             hearings;
          3) determine whether any of the above-listed hearings or portion of such
             hearings are necessary to the appeal’s resolution;
          4) if necessary, determine whether, without appellant’s fault, any record has
             been lost or destroyed or—if the proceedings were electronically recorded—

                                             1
             a significant portion of any recording has been lost or destroyed or is
             inaudible;
         5) if any record has been lost or destroyed without appellant’s fault, determine
            whether the parties can agree on the replacement of any lost or destroyed
            portions of any record;
         6) make any other findings and recommendations the trial court deems
            appropriate; and
         7) issue written findings of fact, conclusions of law, and recommendations as
            to these issues, separate and apart from any docket sheet notations.
See TEX. R. APP. P. 34.6(e), (f).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s order, findings, and recommendations with the Clerk of this Court within 30
days of the date of this order. The court reporter is directed to file a reporter’s record of
the hearing within 30 days of the date of this order.
      Appellant’s motion to “hold the Court Reporter in Contempt and [c]ompel the
Court Reporter to submit the requested [reporter’s records],” filed on January 11, 2019, is
dismissed as moot.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court
Date: __January 23, 2019__




                                              2